Citation Nr: 0109461	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for residuals of a head 
injury to include hand shaking (tremors).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from March 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).


FINDINGS OF FACT

1.  There is no medical evidence of pneumonia or a nexus 
between a pulmonary disorder and alleged pneumonia and active 
service.

2.  Essential hand tremors were first shown many years after 
service, and there is no medical evidence of a nexus between 
any hand tremors and active service. 


CONCLUSION OF LAW

1.  Claimed pneumonia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  Essential hand tremors, to include as a residual of a 
head injury, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110  (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims for service 
connection have been properly developed as recent non-VA and 
VA treatment records and examinations have been associated 
with the file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.

In this case, the veteran essentially contends that he was 
struck by a German soldier, while incarcerated as a prisoner 
of war (POW) in Belgium during World 
War II and that he had pneumonia then because it was cold and 
wet.  (In an administrative decision during this appeal, the 
RO held that the veteran was not a former POW-see below.)  In 
an August 1996 letter to the veteran, the RO indicated that 
it was experiencing delays in obtaining service medical 
records and asked the veteran's help in obtaining information 
on his claim, including alternative sources of information 
from a physician, service comrade, or other lay person 
statements pertaining to his treatment during service or soon 
after separation from service, employment physical 
examinations, letters written during service, pharmacy 
records, and insurance examinations.  In that letter, the RO 
also asked the veteran to complete a NA Form 13075, 
Questionnaire About Military Service.  In another August 1996 
letter to the veteran, the RO asked the veteran's help in 
obtaining the names and addresses of any physicians or 
hospitals that treated him for his claimed disorders and to 
complete and return VA Form 21-4142 to permit release of that 
information.  In August 1996 statement, the veteran indicated 
that the neurosurgeon he worked with when he had pneumonia in 
the Army had passed away.  In an August 1996, the National 
Personnel Records Center (NPRC) indicated that no service 
medical records or Surgeon General's Office (SGO) reports 
were on file at the NPRC due to a fire at the center in July 
1973.  In response to a second (September 1996) RO request 
for service medical records pertaining to the veteran in 
October 1996, the National Personnel Records Center (NPRC) 
indicated that no dental records or SGO reports were 
available as indicated in its August 1996 reply.  In an 
October 1996 letter to the veteran, the RO notified the him 
that a search for his service medical records had been futile 
and asked the veteran to complete an NA Form 13055, Request 
for Information Needed to Reconstruct Medical Evidence, which 
accompanied the NPRC's August 1996 response.  The veteran 
submitted the completed NA Form 13055, which the RO forwarded 
to NPRC with a further records request in November 1996.  A 
January NPRC response requested that the NA Form 13055 be 
resubmitted after indicating the specific organization the 
veteran was assigned to at the time of treatment (military 
unit) and the location of the hospital.  In February 1997, 
the RO requested a records search from the National Archive 
and Records Service (NARS).  In an April 1997 letter to the 
veteran, the RO indicated that its service medical records 
search had been unsuccessful and indicated that unless he 
could furnish the information or the location of his records, 
that his claim would be considered on the information on 
file.  The same month the veteran responded indicating that 
he had no further information.  

At a July 1997 RO hearing, the veteran testified that he 
never saw a doctor about his hand tremors, that he was not 
being treated for pulmonary problems at that time, and that 
he was treated for pneumonia (which he thought was flu) after 
his separation from service by a Dr. M., who has passed away.  
An October 1997 statement from the veteran's representative 
indicated that the veteran was unable to provide any private 
medical records because either the treating physician was 
deceased or the treatment facility no longer existed.  In a 
November 1997 response to a September 1997 RO request for 
morning reports, SGO reports and service medical records, the 
NPRC forwarded morning reports from the U.S. Army dated April 
19 to May 21, 1944.  An April 1998 NARS response indicated 
that there were no hospital indices for the 61st General 
Hospital.  

An April 1998 NPRC response to a request for a report on the 
veteran's prisoner of war (POW) status noted that no records 
were found and that the month or season and year and complete 
organization assigned to at the time of capture was needed.  
In a June 1998 letter to the veteran, the RO notified the 
veteran that it was having difficulty verifying that he was a 
POW and asked that he provide the information requested by 
NPRC.  All the information the veteran was able to supply was 
that it was wet and cold (perhaps fall or spring 1944), which 
was submitted to the NPRC.  A September 1998 NPRC response 
noted that they were unable to search alternative record 
sources to verify POW status from the limited information 
furnished.  In an October 1998 telephone conversation, the 
veteran indicated that he could not recall the time of year 
he was a POW but believed it was from March to May 1944.   
Subsequently, in a March 1999 administrative decision, the RO 
determined that the veteran had not established former POW 
status, noting that on his August 1996 application for 
service connection, the veteran had specifically indicated in 
block 10E that he had not been a POW.  

Except for the 1944 morning reports associated with the 
claims file, it is evident further requests for service 
medical records and SGO and morning reports for the veteran 
would be fruitless.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Federal Circuit stated 
the VA must make more than a single attempt to locate such 
records, and must inform the veteran of their absence, so 
that he may independently seek to obtain them.  Hayre at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where 
service medical records are unavailable, the heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

In this case, the RO has made repeated attempts to locate the 
veteran's service medical records with negative results, and 
the RO informed the veteran of its inability to obtain his 
service medical records on several occasions.  Further, the 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim. Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the 
Board notes that there are statements and testimony from the 
veteran indicating that he does not have any service medical 
records and that treatment records following service are also 
unavailable.  Even had a response been received for private 
treatment proximate to separation from service, it is 
unlikely that such records would show treatment for pneumonia 
or hand tremors due to a head injury, since the veteran 
testified that he had self-medicated his pneumonia with 
penicillin, that he thought Dr. M. had treated him for flu 
not pneumonia, and that he had never sought, or been treated, 
for his hand tremors.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Thus, 
in this case the Board will not require the RO to make 
additional requests for service medical records, SGO reports, 
morning reports or private treatment records that do not 
exist.  Moreover, since there is no medical evidence to 
corroborate an in-service head injury or pneumonia, there is 
no duty to obtain a nexus examination and opinion.  Under the 
VCAA, VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.   

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the 
RO, the hearing officer and the Board Member specifically 
notified the veteran of the requirements needed for 
entitlement to service connection in the June 1997 statement 
of the case and subsequent supplemental statements of the 
case and at the July 1997 RO and the January 2001 Travel 
Board hearings.  They notified the veteran that there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  
Factual Background

The only service medical records found were daily sick 
reports for the 61st General Hospital dated from April 19 to 
May 21, 1944.  They show that the veteran was taken sick 
while on duty on two occasions, May 13 and 17.   However, no 
diagnosis or other information is available.   No treatment 
for pneumonia or a head injury  was indicated.

Records from the John C. Lincoln Hospital and Health Center 
dated from April 1992 to May 1996 show treatment for, 
diagnoses of, and/or surgery for bladder calculus, prostate 
cancer, pancreatitis, cholelithiasis, chronic obstructive 
pulmonary disease (COPD), emphysema, and hypertension.  At a 
May 1993 admission examination, the veteran reported no 
recent upper respiratory infection symptoms, symptomatic 
exertional fatigue or history of recurrent bronchitis, 
pneumonia or asthma, and no recent cough or chest discomfort.  
On examination, benign essential tremors, worse on the left 
than right hand, with no history of stroke, seizure, 
migraine, or thyroid disease were noted.  Chest X-rays taken 
in May 1993 and May 1996 revealed small nodular densities, 
most likely granulomata from a previous granulomatous 
infection compatible with COPD and atherosclerotic or 
hypertensive cardiovascular disease.

At an August 1996 VA non-tuberculosis diseases and injuries 
examination, the veteran reported that while overseas in 1943 
he developed pneumonia, which cleared, but that ever since he 
had had a mild cough and shortness of breath.  On 
examination, his chest was within normal limits, normal 
anterior-posterior diameter, percussion note, and breath 
sounds were normal.  The veteran coughed once slightly.  A 
chest X-ray showed previous granulomatous disease.  Before 
pulmonary function tests (PFTs) were performed, the veteran 
reported that he had pneumonia in 1944, that he coughed only 
when he smoked too much, and that he had shortness of breath 
with exertion at times.  The PFTs noted a minimal lung 
defect.  The impression was history of pneumonia.

VA treatment reports from October 1996 to February 1998 
indicate that the veteran was seen for skin lesions and 
reported in October 1996 that he was in Belgium for four 
months in 1944, that he had fallen at home in April 1996, 
that he had had emphysema, prostate cancer and bladder 
stones, and that he had smoked one pack of cigarettes a day 
for 55 years.  Later the same month he was seen for 
bronchitis and hypothyroidism.  By November 1996, the 
veteran's bronchitis had resolved and he was given a 
pneumonia vaccine injection.  He was again seen in December 
1996 for pulmonary problems and a January 1997 record 
indicated that an upper respiratory infection was resolving 
and his lungs were clear.  A July 1997 record indicated that 
the veteran complained of mild headaches, rapid heart beats 
and shortness of breath.  On examination, the lungs were 
clear and the assessment was hypothyroidism, hypertension, 
and a leg lesion.  In November 1997, the veteran was seen for 
an evaluation of a "cracked bone" behind his right ear from 
an injury, which the veteran alleges received in POW camp in 
1944, and which the veteran indicated was not documented.  A 
December 1997 evaluation indicated that the veteran had a 
skin cancer lesion behind his ear and that his lungs were 
clear.  A February 1998 record also indicated that his lungs 
were clear.

At a July 1997 RO hearing, the veteran testified that he had 
not had any kind of head injury/trauma before active duty; 
that he served a year in the European theater of operations 
as a medic primarily at the 61st General Hospital in Burford, 
England; and that he believed he had been flown to Belgium, 
where he was captured by three German soldiers, one of whom 
hit him with a two by four behind his right ear.  The veteran 
claimed that he had pneumonia at the same time and 
acknowledged that there was no confirmation of his POW status 
on his discharge papers.  The veteran believed that this 
occurred at the end of 1943 or early 1944 (these dates 
predate the Allied invasion on D-Day).  He claimed that he 
was sent to another prison camp.  The veteran also reported 
that he had been treated by Dr. M. for pulmonary problems 
within one year of discharge, who had told him to get a chest 
X-ray every three months, which he did not do, and that he 
had had pulmonary problems on and off since World War II.  He 
admitted that he was not being treated for pulmonary problems 
and it was noted that the VA examination had shown a history 
of pneumonia by virtue of the veteran claiming it and that X-
rays has revealed an old granulomatous disease.  The veteran 
was unsure of the unit he was attached to in Belgium as a 
corpsman, but he thought it was the 103rd Infantry.  He 
claims he had gone to Belgium after Normandy and had been a 
POW for four months.  The veteran also affirmed that his 
hands had been shaky for 50 years, but that he had never had 
a work-up to establish the etiology of his hand tremors.  

A July 1997 statement from the veteran's sister indicated 
that the veteran was a completely different person after his 
return from the war.  

A March 1999 administrative decision determined that the 
veteran had failed to establish former POW status with 
detention/internment in wartime.  The RO decision noted that, 
on his original August 1996 claim for service connection for 
pneumonia, the veteran had specifically indicated in block 
10E that he had not been a prisoner of war; that he first 
asserted that he was a POW on a statement received August 26, 
1996; that, on a statement received in September 1996, the 
veteran asserted that he was a POW for two months; that, in 
June 1997, the RO received an amended claim alleging that he 
had been a POW; and that in an October 1998 telephone 
conversation with the veteran, he could not recall the time 
of year he was a POW, but only remembered that it was cold 
and wet and believed that it was from March through May 1944 
and that he was a replacement medic having been detailed out 
of his permanent unit, the 61st General Hospital.
  
An April 1998 NARS response indicated that there were no 
hospital indices for the 61st General Hospital.

At a January 2001 Travel Board hearing, the veteran testified 
that he had pneumonia at the same time when he had been hit 
on the head in the POW camp; that he had not seen a doctor 
for his head injury while on active duty; that he had self-
medicated himself because he was a corpsman; that there was 
never any documentation to confirm his injury; that he was 
treated by Dr. M. for pneumonia after his discharge until 
1962; that he has had recurring bouts of pneumonia since 
then; that Dr. M. said that his post-service pneumonia was 
caused by that which he had in service; that Dr. M. is not 
alive; that no VA physician ever told him there was a link 
between his in-service pneumonia and his pulmonary problems; 
that the last time he was treated for pneumonia was 6 or 7 
years ago and that he is not on any medications for 
pneumonia.  He also related that a German soldier hit him 
with a two by four and cracked a bone behind his ear; that 
the blow caused his hands to shake; that he has not been able 
to write since his discharge; and that Dr. M had given him 
some medication to deaden his nervous system so he could 
write.  The veteran admitted that no doctor had ever told him 
that his hands shook because of a blow on the back of his 
head or that he had been diagnosed with Parkinson's disease. 

Analysis 

Pneumonia

As already noted, except for the 1944 daily sick reports, the 
veteran's service medical records are not available.  They 
show that the veteran was taken sick while on duty on two 
occasions, May 13 and 17.   However, no diagnosis of 
pneumonia or other information is available.  

The veteran has no current medical diagnosis of pneumonia nor 
is there a medical opinion that his current pulmonary 
disorders (COPD and emphysema) are residuals of an alleged 
in-service pneumonia more than fifty years ago.  Thus, he 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection 
fails.  See Caluza v. Brown, 7 Vet. App.  498, 506 (1995).  
Even assuming that the veteran had pneumonia, there is no 
competent medical evidence linking it to service.  The daily 
sick reports are silent for complaints or diagnosis of, or 
treatment for, pneumonia. The veteran is not currently being 
treated for pneumonia.  As such, there is no medical evidence 
of a continuity of symptomatology to suggest a nexus to 
service.  Although the veteran testified that his private 
doctor, Dr. M., treated him for pneumonia after discharge and 
indicated that it was related to service, no medical records 
are available to confirm his testimony.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  

The August 1996 VA examiner's impression was a history of 
pneumonia.  The physician did not diagnose current pneumonia 
or residuals of pneumonia.  Moreover, the impression of an 
old episode of pneumonia seems more in response to the 
veteran's assertions then actual evidence in the record and 
appears based on the history reported by the veteran of a 
service experience that has not been corroborated.  During 
the veteran's testimony at the January 2001 hearing, he 
acknowledged that there was no evidence of his claimed 
pneumonia or treatment for it during service.  The VA 
examiner now repeating the veteran's history of pneumonia 
does not substantiate that it occurred.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.   See Swann v. Brown, 
5 Vet. App. 229, 233 (1994).  In any event, in the absence of 
a current diagnosis of pneumonia or residuals of pneumonia, 
service connection cannot be granted.  That is, in the 
absence of proof of a present disability, there could be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143, 
44 (1992).

There is medical evidence of lung disorders other than 
pneumonia.  A recent X-ray examination showed evidence of old 
granulomatous lung disease and VA treatment reports from 
October 1996 to February 1998 indicate that the veteran was 
seen for various respiratory complaints and ailments, 
including bronchitis and an upper respiratory infection.  A 
history of emphysema and cigarette smoking of one pack of 
cigarettes a day for 55 years was also recorded during this 
time.  There is no medical opinion to suggest that these 
other pulmonary problems were causally linked in any was to 
service, to include the alleged episode of pneumonia more 
than 50 years ago.  Moreover, it was noted in November 1996 
that the veteran's bronchitis had resolved, and a January 
1997 clinic note indicated that his upper respiratory 
infection was resolving and that his lungs were clear.  
The only evidence the veteran has submitted that supports his 
claim is his own statements and testimony.  He, while 
medically trained as a medic, has given no indication that he 
has special knowledge regarding pulmonary disease, nor is 
there any evidence to that effect in the record.  Thus, he is 
not competent to provide a
diagnosis or a medical opinion connecting such disorder to 
his period of service. See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (holding that appellant's wife, though medically 
trained as a nurse, had no special knowledge regarding 
cardiology, so that her opinion regarding the etiology of his 
disability was not probative medical evidence).  The 
requisite diagnosis and nexus for service connection have not 
been presented.

Residuals of a Head Injury to Include Hand Shaking (Tremors)

Although he is not currently being treated for hand tremors, 
the veteran was noted to have essential hand tremors in May 
1973, satisfying the first element of a claim for service 
connection.  See Caluza, supra.  However, there is no medical 
evidence of a causal link between such tremors and any 
incident of service, to include an alleged head injury 
decades ago.  As noted above, there is no evidence that the 
veteran was a POW and received a head injury, or treatment 
for such an injury, in service.  The veteran testified that 
he did not make an issue about his alleged head injury or 
request treatment while in service but he alleged that Dr. M. 
prescribed medicine for his shaky hands after discharge.  No 
medical records are available to confirm his testimony.  The 
first entry for hand tremors appears to be in May 1993, 
nearly fifty years after his discharge.  Moreover, the 
veteran's testimony included an admission that no doctor had 
ever told him that his hands shook because of a blow on the 
back of his head.   

The statements of the veteran as to his belief that his 
current hand tremors are related to an in-service injury are 
not competent evidence with regard to the nexus issue.  See 
Black v. Brown, 10 Vet. App. at 284; Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  There is no evidence that he has 
the requisite medical expertise to enter a medical judgment 
as to the etiology of his current eye disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Therefore, the veteran's claim must be denied. 

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2)).  In this case, the fact that the veteran has 
hand tremors is not in dispute.  The central question is 
whether it began during or as the result of some incident of 
service.  A physician who is requested to review the record 
and offer an opinion on the contended causal relationship 
would review the same evidence summarized above, to include a 
record that is devoid of any medical evidence of a head 
injury allegedly received as a POW and relevant abnormal 
clinical findings first reported nearly 50 years after 
service.  In other words, there is no medical evidence dated 
during or within several decades of service for the physician 
to examine or to cite in providing such an opinion.  Under 
these circumstances, it is the Board's judgment that no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









  
ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for residuals of a head 
injury to include hand shaking (tremors) is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

